DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15 recites the limitation "said surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the flow path" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-22 depend from claim 15.
Claim 23 recites the limitation "said surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the flow path" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the sensing portions" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the first and second sensing portions” is one way to resolve the indefiniteness issue.
Claim 24 depends from claim 23.
Claim 25 recites the limitation "the sensing portions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the first and second sensing portions” is one way to resolve the indefiniteness issue.
Appropriate corrections are required.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to teach or suggest a microfluidic device comprising: a surface, which defines a flow path for a liquid; a liquid inlet, in fluid communication with said surface, so as for a liquid introduced via the liquid inlet to be able to advance along a propagation direction on the flow path, wherein the flow path has a folded shape that comprises a plurality of adjacent parallel sections connected by bent portions, wherein in a first section of the flow path the propagation direction is a first direction and in a next section of the flow path the propagation direction is a next direction opposite the first direction; a first electrical contact; a second electrical contact; a set of first electrodes including a set of first sensing portions extending across the flow path and transversally to said propagation direction, the first electrodes commonly connected to the first electrical contact, wherein at least one of the set of first electrodes comprises two or more sensing portions overlaying two or more of the plurality of adjacent parallel sections of the flow path; a set of second electrodes including a set of second sensing portions extending across the flow path and transversally to said propagation direction, the second electrodes commonly connected to the second electrical contact, wherein at least one of the set of second electrodes comprises two or more sensing portions overlaying two or more of the plurality of adjacent parallel sections of the flow path; and material spots on at least some of the first and second sensing portions, wherein material spots of a same material are only on a subset of the first and second sensing portions, so as to alter an electrical signal detected from the first and second electrical contacts, in response to a liquid advancing along the flow path, in operation.
Claims 2, 4, and 6-14 depend from claim 1.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797